Crawford, Justice.
W. S. Roberts, president of the Augusta and Dahlonega .Gold Mining Company, brought this suit to recover one undivided half of lot of land number 147, in the 12th district and 1st section of Lumpkin county.
Upon the trial of the case, the jury, under the evidence arid charge of the court, returned a verdict for the plaintiff. The defendant made a motion for a new trial, upon several grounds, one of which was, that the jury found contrary to the charge of the court, wherein he had instructed them that the deed of J arrell Beasely, administrator of Robert G. Beasely, with the order of the ordinary granting leave to sell, was only color of title, unless-his letters of administration were also produced in evidence. Upon this ground, the motion for a new trial was granted, the judge stating therein that he was not satisfied that there was sufficient evidence to make out a title by prescription in favor of the plaintiff.
The evidence contained in the record shows a perfect legal title in the plaintiff, unless it is true, as charged by the court, that the administrator’s deed, without the production of his letters of administration, was only color of title. In this, however, we cannot concur, as it is well settled in this state that the judgment and order of the ordinary having jurisdiction of the administration of an estate, gives complete and ample power to the administrator to sell the realty of the intestate. When, therefore, the order of the court of ordinary was shown, granting leave to J arrell Beasely, the administrator, to sell the lands belonging to the estate of Robert C. Beasely, the law presumed that all had been done which was necessary to have been done, before the same was granted, and the court should not have gone behind .the judgment. This includes not only the necessity of the sale, and that it would be for the benefit of the heirs and creditors, but of the fact that Jarrell Beasely was the administrator, and authorized to *198make the sale. 47 Ga. 195; 50 Ib., 231; 64 Ib., 323. His deed, thus supported, was a sound link in the chain of a perfect legal title, and to limit its legal effect to a mere-color of title, requiring it to be supported by adverse possession and ripened into a title only by prescription, was-error. The finding of the jury, under the law and evidence,, being satisfactory to the judge,-except on this question,, and his construction of the law on that being, as we hold,, wrong, the new trial should not have been granted, and his judgment thereon must be reversed, and it is so ordered.
Judgment reversed.